This opinion will be unpublished and
                          may not be cited except as provided by
                          Minn. Stat. § 480A.08, subd. 3 (2014).

                               STATE OF MINNESOTA
                               IN COURT OF APPEALS
                                     A14-2142

                                     Angela Watson,
                                        Relator,

                                           vs.

                           St. Stephen’s Human Services, Inc.,
                                      Respondent,

                             Department of Employment and
                                Economic Development,
                                     Respondent

                                  Filed August 3, 2015
                                        Affirmed
                                     Chutich, Judge

                  Department of Employment and Economic Development
                                  File No. 32856325-3


Angela Watson, Columbia Heights, Minnesota (pro se relator)

St. Stephen’s Human Services, Minneapolis, Minnesota (respondent)

Lee B. Nelson, Department of Employment and Economic Development, St. Paul,
Minnesota (for respondent department)


         Considered and decided by Kirk, Presiding Judge; Connolly, Judge; and Chutich,

Judge.
                        UNPUBLISHED OPINION

CHUTICH, Judge

      Relator Angela Watson challenges an unemployment-law judge’s determination

that she is ineligible for unemployment benefits. She claims that (1) it was medically

necessary for her to quit, (2) she was subject to adverse work conditions that her

employer did not correct, and (3) she should have been afforded the opportunity to

present additional evidence. Because quitting was not medically necessary, any adverse

work conditions did not justify quitting, and Watson had an opportunity to present

evidence, we affirm.

                                         FACTS

      In 2007, Watson began working for respondent St. Stephen’s Human Services,

Inc. as a shelter advocate. Transitional changes at St. Stephen’s caused Watson to

become stressed, and she struggled with insomnia, heart palpitations, and difficulty

focusing. Despite these issues, Watson liked working at St. Stephen’s.

      In August 2014, Watson suffered a panic attack and went to the emergency room.

Emergency-room personnel told Watson that panic attacks are common for people in her

line of work, gave her medication, and told her to follow up with a medical professional.

      The next day, Watson met with St. Stephen’s human-resources director and gave

the director information about her health. During this meeting, Watson decided that she

should leave St. Stephen’s, and the director agreed that her decision was for the best.

Watson’s employment ended on September 2, 2014.




                                            2
      On September 18, the Minnesota Department of Employment and Economic

Development (the department) determined that Watson was ineligible for unemployment

benefits, finding that Watson’s health problems did not require her to quit. Watson

appealed this determination.

      After a hearing, the unemployment-law judge denied Watson benefits. He found

that Watson quit her employment and that no exception allowed Watson to receive

benefits. Watson requested reconsideration, and the unemployment-law judge affirmed

his decision. Watson appealed by a writ of certiorari.

                                    DECISION

      The purpose of the Minnesota Unemployment Insurance Program is to assist those

who become unemployed through no fault of their own. Minn. Stat. § 268.03, subd. 1

(2014). Chapter 268 is remedial in nature and must be applied in favor of awarding

unemployment benefits.      Minn. Stat. § 268.031, subd. 2 (2014).        Any provision

precluding an applicant from benefits must be narrowly construed. Id.

      On review, we may affirm the decision of an unemployment-law judge or remand

the case for further proceedings; we may also reverse or modify the decision if the

substantial rights of the relator have been prejudiced because the findings, inferences,

conclusion, or decision is affected by an error of law or unsupported by substantial

evidence in view of the record as a whole. Minn. Stat. § 268.105, subd. 7(d) (2014).

      We view an unemployment-law judge’s factual findings in the light most

favorable to the decision, and the findings will not be disturbed if the evidence

substantially sustains them. Skarhus v. Davanni’s Inc., 721 N.W.2d 340, 344 (Minn.


                                            3
App. 2006). But whether an employee who quits falls within an exception making her

eligible for unemployment benefits is a question of law reviewed de novo. Peppi v.

Phyllis Wheatley Cmty. Ctr., 614 N.W.2d 750, 752 (Minn. App. 2000).

I.     Medically Necessary

       Watson first argues that the unemployment-law judge erred by determining that it

was not medically necessary for her to quit. We disagree.

       Minnesota law provides that an applicant who quits her employment is ineligible

for unemployment benefits unless an exception applies. Minn. Stat. § 268.095, subd. 1

(2014).    One exception to this general rule is that an applicant may receive

unemployment benefits if “the applicant’s serious illness or injury made it medically

necessary that the applicant quit.” Id., subd. 1(7). But this exception applies only “if the

applicant informs the employer of the medical problem and requests accommodation and

no reasonable accommodation is made available.” Id.

       Here, the unemployment-law judge found that quitting was not medically

necessary. He found that Watson had a panic attack and was treated, suffered from

insomnia and heart issues, and was advised that she worked in a high-stress occupation.

But she was never told that quitting was medically necessary. He also found that Watson

quit before getting any follow-up treatment or medical guidance.

       The unemployment-law judge’s findings are supported by substantial record

evidence, and Watson does not contend that the factual findings are incorrect. These

findings support a conclusion that Watson is ineligible for unemployment benefits.




                                             4
      To obtain unemployment benefits, Watson’s illness or injury must have made it

medically necessary that she quit. See id. No evidence suggests that she was informed at

the hospital that her condition required her to leave her employment. Instead, emergency

room personnel instructed her to seek follow-up treatment. And rather than wait to make

her decision until after this follow-up treatment, Watson decided to leave St. Stephen’s

the next day. While Watson’s condition may have been serious, no evidence exists to

demonstrate that the condition made it medically necessary for her to leave her

employment.

      Although we are sympathetic to the stress that Watson no doubt experienced in

this difficult occupation, we nevertheless conclude that the unemployment-law judge did

not err by concluding that Watson did not need to quit because it was medically

necessary.

II.   Good Reason Caused by Employer

      Watson next argues that she is eligible for unemployment benefits as she quit

because of a good reason caused by her employer. This argument is also without merit.

      An applicant may receive unemployment benefits if the applicant quit because of

“a good reason caused by the employer . . . .” Id., subd. 1(1). “Good reason caused by

the employer” is defined as “a reason: (1) that is directly related to the employment and

for which the employer is responsible; (2) that is adverse to the worker; and (3) that

would compel an average, reasonable worker to quit and become unemployed rather than

remaining in the employment.” Id., subd. 3(a) (2014). In this context, to “compel is ‘[t]o

cause or bring about by force, threats, or overwhelming pressure.’” Werner v. Med.


                                            5
Prof’ls, 782 N.W.2d 840, 842 (Minn. App. 2010) (alteration in original) (quoting Black’s

Law Dictionary 321 (9th ed. 2009)), review denied (Minn. Aug. 10, 2010). This analysis

must be applied to the specific facts of each case. Minn. Stat. § 268.095, subd. 3(b)

(2014).

       “If an applicant was subjected to adverse working conditions by the employer, the

applicant must complain to the employer and give the employer a reasonable opportunity

to correct the adverse working conditions before that may be considered a good reason

caused by the employer for quitting.” Id., subd. 3(c) (2014). Whether an employee had a

good reason to quit caused by the employer is a question of law reviewed de novo.

Rowan v. Dream It, Inc., 812 N.W.2d 879, 883 (Minn. App. 2012). “While an employee

may have a good personal reason for quitting, it does not necessarily constitute a good

reason caused by the employer for quitting.” Werner, 782 N.W.2d at 842.

       The unemployment-law judge found that Watson was stressed from conditions at

work because of the nature of the job and some organizational changes. He also found

that she liked her job and the people with whom she worked and that she did not

understand how work aggravated her medical issues. He determined that the evidence

did not support a conclusion that the conditions would compel an average, reasonable

worker to quit.

       The threshold for considering stress a good reason to quit caused by the employer

is high. “Good reason to quit caused by the employer” does not encompass situations

“where the employee is simply frustrated or dissatisfied with [her] working conditions.”

Portz v. Pipestone Skelgas, 397 N.W.2d 12, 14 (Minn. App. 1986). In Zepp v. Arthur


                                           6
Treacher Fish and Chips, the supreme court found good reason to quit caused by the

employer where the employee’s work hours more than doubled and “the employer made

unreasonable demands of [the] employee that no one person could be expected to meet.”

272 N.W.2d 262, 263 (Minn. 1978).          Similarly, in Porrazzo v. Nabisco, Inc., we

concluded that the employee had good reason to quit where the employee’s hours

substantially increased, he was assigned responsibility for two of the three work shifts,

not all of his overtime hours were paid, his vacation requests were denied, and he was

subjected to a harassing, unworkable relationship with his supervisor. 360 N.W.2d 662,

663-64 (Minn. App. 1985).

       Here, the unemployment-law judge denied benefits because he concluded that the

stress at St. Stephen’s would not compel a reasonable person to quit her employment.

This conclusion is correct. Although some evidence showed that structural changes at

work caused Watson stress, nothing suggests that her increased workload escalated to the

levels found in Zepp or Porrazzo such that a reasonable person would leave. Nor does

any evidence show that the pressure on Watson was overwhelming so as to compel her to

quit. See Werner, 782 N.W.2d at 842.

       Watson’s testimony focused more on the stressful nature of her job rather than

stress because of increased responsibilities. And the stressful nature of a job cannot meet

this statutory quit exception: it must be stress for which the employer is responsible. See

Minn. Stat. § 268.095, subd. 3(a). No authority supports the proposition that an employer

is responsible for stress caused by employment that is inherently stressful.




                                             7
       On this point, Watson also notes that St. Stephen’s did not contest her receiving

unemployment benefits. But agreements between applicants and employers regarding

unemployment benefits are not binding on the determination of eligibility for benefits.

Minn. Stat. § 268.069, subd. 2 (2014). An agreement between an applicant and an

employer cannot establish an applicant’s eligibility for benefits. Scheeler v. Sartell Water

Controls, Inc., 730 N.W.2d 285, 288 (Minn. App. 2007). This argument fails.

III.   Additional Evidence

       Watson finally argues that the decision must be reversed because she was not

permitted to submit additional evidence to support her claim. We are unpersuaded by

this contention.

       Minnesota law provides that on a request for reconsideration, an unemployment-

law judge may not consider any additional evidence except to determine whether an

additional hearing is necessary. Minn. Stat. § 268.105, subd. 2(c) (2014). An additional

hearing must be ordered if a party shows that previously unsubmitted evidence would

likely change the outcome and good cause existed for not submitting the evidence. Id.

An additional hearing must also be ordered if a party shows that unsubmitted evidence

would demonstrate that evidence admitted at the hearing is likely false and that false

evidence had an effect on the outcome. Id.

       Here, the unemployment-law judge informed Watson that the hearing was her

opportunity to present evidence. When asked if she had more information that she

wanted to present, Watson offered no evidence. After reviewing the exhibits with the

unemployment-law judge, Watson said that “you guys have everything, yes.”


                                             8
      Watson claims that, had she been permitted to submit additional evidence in her

request for reconsideration, the unemployment-law judge would have ordered an

additional hearing. But in her request for reconsideration, Watson did not say that the

decision should be reconsidered because of additional evidence, she simply stated that

she “d[id] not agree with the decision.” Watson was not barred from submitting evidence

to show that an additional hearing was necessary, but she did not do so. Because the

unemployment-law judge gave Watson the opportunity to present evidence, this claim

does not have merit. See Lawrence v. Ratzlaff Motor Express Inc., 785 N.W.2d 819, 824

(Minn. App. 2010) (holding that the unemployment-law judge adequately developed the

record where the parties had “ample opportunity” to present evidence), review denied

(Minn. Sept. 29, 2010).

      Affirmed.




                                          9